Exhibit 10.7

EXECUTION VERSION

THIRD AMENDMENT AGREEMENT

TO

 

Re:           Amended and Restated Letter of Credit and Cash Draw Agreement    
Dated as of June 24, 2011    

of UTi Worldwide Inc.

 

December 5, 2013

To Nedbank Limited, acting through its London Branch,

in its capacity as the Lender

and Issuing Bank

This Third Amendment Agreement to the Amended and Restated Letter of Credit and
Cash Draw Agreement (this “Third Amendment”) is dated as of December 5, 2013 and
is entered into by and among UTi Worldwide Inc., an international business
company incorporated under the laws of the British Virgin Islands with IBC
No. 141257 (the “Company”), each of the Subsidiary Guarantors party hereto and
Nedbank Limited, acting through its London Branch, in its capacity as the Lender
and Issuing Bank (the “Issuing Bank”) and is made with reference to that certain
Amended and Restated Letter of Credit and Cash Draw Agreement, dated as of
June 24, 2011, by and among the Company, each of the Subsidiary Guarantors party
thereto and the Issuing Bank (as amended pursuant to that certain First
Amendment dated as of June 5, 2013 and that certain Second Amendment dated as of
September 5, 2013, the “Existing Amended and Restated Letter of Credit and Cash
Draw Agreement”). The Existing Amended and Restated Letter of Credit and Cash
Draw Agreement, as amended by this Third Amendment, is referred to as the
“Amended and Restated Letter of Credit and Cash Draw Agreement.”

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company requests the amendment of certain provisions of
the Existing Amended and Restated Letter of Credit and Cash Draw Agreement as
hereinafter provided.

Upon the Issuing Bank’s acceptance hereof in the manner hereinafter provided and
upon satisfaction of all conditions to the effectiveness hereof, this Third
Amendment shall constitute a contract between the Company, the Subsidiary
Guarantors and the Issuing Bank, amending the Existing Amended and Restated
Letter of Credit and Cash Draw Agreement, but only in the respects hereinafter
set forth and only after the conditions set forth in Section 2 have been
satisfied:



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Third Amendment Agreement  

 

SECTION 1. AMENDMENTS TO EXISTING AMENDED AND RESTATED LETTER OF CREDIT AND CASH
DRAW AGREEMENT.

Section 1.1. The first sentence of Section 3.10 of the Existing Amended and
Restated Letter of Credit and Cash Draw Agreement is hereby amended effective as
of the date hereof by to read in its entirety as follows:

Prior to the Maturity Date, the Company may, by written notice to the Issuing
Bank, elect to request, on no more than four occasions in any twelve-month
period, an increase to the existing LC Commitment (any such increase, the “New
LC Commitments”) by an amount not in excess of $25,000,000 in the aggregate.

Section 1.2. Section 7.1 of the Existing Amended and Restated Letter of Credit
and Cash Draw Agreement is hereby amended effective as of the date hereof by
deleting “and” at the end of clause (i), replacing “.” at the end of clause
(j) with “; and” and adding the following new clause:

(k) Monthly Statements – promptly after the same are available and in any event
within 30 days after each calendar month end through the Compliance Date and
thereafter so long as the Company is required to deliver such statements to any
other creditor of the Company or any Subsidiary, internally prepared on a
non-GAAP basis:

(i) consolidated income statement of the Company and its Subsidiaries, for such
calendar month;

(ii) consolidated balance sheet of the Company and its Subsidiaries’ as of the
last Business Day of such calendar month;

(iii) schedule showing any outstanding revolving credit or letter of credit
commitments, and any outstanding amounts under any debt agreements of the
Company and its Subsidiaries as of the last Business Day of such calendar month;

(iv) consolidated statements of the balances of all accounts receivable owed to
the Company and its Subsidiaries (other than intercompany receivables) and an
accounts receivable aging schedule; and

(v) a certificate of a Senior Financial Officer setting forth the information
(including detailed calculations) required in order to establish whether the
Obligors were in compliance with the requirements of Section 10.3,

in each case, including a schedule comparing those items described above with
the same corresponding items shown in the Specified Projections, wherever
applicable.

 

2



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Third Amendment Agreement  

 

Section 1.3. Section 10.3 of the Existing Amended and Restated Letter of Credit
and Cash Draw Agreement is hereby amended effective as of August 1, 2013, to
read in its entirety as follows:

Consolidated Total Debt Coverage. Except as otherwise set forth in the next
succeeding sentence, the Company will ensure that the ratio of Consolidated
Total Debt at any time to Consolidated EBITDA for the Measurement Period then or
most recently ended, is not greater than 3.00 to 1.00. Notwithstanding the
foregoing, (i) for the period from and including August 1, 2013 through and
including January 30, 2014, the covenant set forth in the preceding sentence
shall not be operative other than on October 31, 2013, on which date the Company
will ensure that the ratio of Consolidated Total Debt to Consolidated EBITDA for
the Measurement Period then ended, is not greater than 3.50 to 1.00 and (ii) for
the period from and including January 31, 2014 through and including July 30,
2014 the Company will ensure that the ratio of Consolidated Total Debt at any
time to Consolidated EBITDA for the Measurement Period then or most recently
ended, is not greater than 3.25 to 1.00.

Section 1.4. Section 10.12 of the Existing Amended and Restated Letter of Credit
and Cash Draw Agreement shall be and is hereby amended effective as of
October 31, 2013, to read in its entirety as follows:

Minimum Debt Service Ratio. The Company will not permit the Debt Service Ratio
to be, as of the end of any Measurement Period, (a) less than 2.25 to 1.00 for
the Measurement Period ended October 31, 2013, and (b) less than 2.50 to 1.00
thereafter.

Section 1.5. Section 10 of the Existing Amended and Restated Letter of Credit
and Cash Draw Agreement shall be and is hereby amended effective as of the date
hereof to add the following new Section 10.16:

Section 10.16. Committed Credit Facility. The Company shall at all times
maintain committed line of credit facilities or revolving credit facilities
(exclusive of facilities under which South African Subsidiaries can borrow) in
an aggregate amount equal to or greater than U.S.$100,000,000 (or its equivalent
in other currencies) with not less than 90 days remaining until the termination
of such facilities.

 

3



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Third Amendment Agreement  

 

Section 1.6. The following definitions set forth in Schedule B to the Existing
Amended and Restated Letter of Credit and Cash Draw Agreement are hereby amended
and restated by substituting the following therefor:

“Cash Draw Facility Commitment” means U.S.$55,000,000 committed overdraft
facility, to the extent not cancelled, reduced or transferred by it under this
Agreement.

“Maximum Draw Amount” means U.S.$20,000,000.

 

SECTION 2. CONDITIONS PRECEDENT.

This Third Amendment shall not become effective until, and shall become
effective on, the business day when each of the following conditions shall have
been satisfied:

(a) The Issuing Bank shall have received this Third Amendment, duly executed by
each Obligor.

(b) The Issuing Bank shall have consented to this Third Amendment as evidenced
by its execution hereof.

(c) The representations and warranties of the Obligors set forth in Section 3
hereof shall be true and correct in all material respects as of the date of the
execution and delivery of this Third Amendment.

(d) Any consents or approvals from any holder or holders of any outstanding
security of any Obligor or any Subsidiary and any amendments of agreements
pursuant to which any securities may have been issued which shall be necessary
to permit the consummation of the transactions contemplated hereby shall have
been obtained and all such consents or amendments shall be reasonably
satisfactory in form and substance to the Issuing Bank and its special counsel.

(e) The Issuing Bank shall have received a non-refundable amendment fee of
$45,000.00 which shall be fully earned when paid.

(f) The Obligors shall have paid the fees and disbursements of the Issuing
Bank’s special counsel, Milbank, Tweed, Hadley & McCloy, LLP, incurred in
connection with the negotiation, preparation, execution and delivery of this
Third Amendment and the transactions contemplated hereby, which fees and
disbursements are reflected in the statement of such special counsel delivered
to the Company at the time of the execution and delivery of this Third
Amendment.

(g) All corporate and other proceedings in connection with the transactions
contemplated by this Third Amendment, including, without limitation, resolutions
authorizing the amendments contemplated by this Third Amendment certified by the
Company, and all documents and instruments incident to such transactions shall
be

 

4



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Third Amendment Agreement  

 

satisfactory to the Issuing Bank and its special counsel, and the Issuing Bank
and its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as the Issuing Bank or its special
counsel may reasonably request.

(h) On or prior to December 9, 2013, the Issuing Bank shall have received a
fully executed copy of the letter dated on or about 5 December 2013 from
Commerzbank Aktiengesellschaft to the Company which amends the Agreement
relating to the Credit Facility dated 25 January 2013, in a form which is
satisfactory in form and substance to the Issuing Bank (the “Amendment to German
Facility”).

(i) The Issuing Bank shall have received a fully executed copy of the Third
Amendment to the Amended and Restated Letter of Credit Agreement dated as of
December 5, 2013 between The Royal Bank of Scotland plc and the Company which
amends the Amended and Restated Letter of Credit Agreement, dated as of June 24,
2011, in a form which is satisfactory in form and substance to the Issuing Bank
(the “Amendment to RBS LC Agreement”).

(j) The Issuing Bank shall have received a fully executed copy of the Third
Amendment Agreement to the Note Purchase Agreement dated December 5, 2013
between the Company, each of the Subsidiary Guarantors party thereto and the
holders named therein which amends the Note Purchase Agreement, dated as of
January 25, 2013, in a form which is satisfactory in form and substance to the
Issuing Bank (the “Amendment to 2013 Note Purchase Agreement”).

(k) The Issuing Bank shall have received a fully executed copy of the Amendment
No. 3 to Credit Agreement dated December 5, 2013 between Bank of the West and
the Company which amends the Credit Agreement dated as of June 24, 2011, in a
form which is satisfactory in form and substance to the Issuing Bank (the
“Amendment to Bank of the West Facility”).

 

SECTION 3. REPRESENTATIONS AND WARRANTIES.

Each Obligor, jointly and severally, hereby represents and warrants that as of
the date hereof and as of the date of execution and delivery of this Third
Amendment:

(a) Each Obligor is duly organized and validly existing under the laws of its
jurisdiction of organization.

(b) This Third Amendment and the transactions contemplated hereby are within the
corporate powers of each Obligor, have been duly authorized by all necessary
corporate action on the part of each Obligor and this Third Amendment has been
duly executed and delivered by each Obligor and constitutes legal, valid and
binding obligations of each Obligor enforceable in accordance with its terms.

 

5



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Third Amendment Agreement  

 

(c) Each Obligor represents and warrants that there are no Defaults or Events of
Default under the Existing Amended and Restated Letter of Credit and Cash Draw
Agreement immediately before giving effect to this Third Amendment nor under the
Amended and Restated Letter of Credit and Cash Draw Agreement, immediately after
giving effect to this Third Amendment.

(d) The execution, delivery and performance of this Third Amendment by each
Obligor does not and will not result in a violation of or default under (A) the
articles of association or bylaws of any Obligor, (B) any material agreement to
which any Obligor is a party or by which it is bound or to which any Obligor or
any of their properties is subject, (C) any material order, writ, injunction or
decree binding on any Obligor, or (D) any statute, regulation, rule or other law
applicable to any Obligor in any material respect.

(e) No authorization, consent, approval, exemption or action by or notice to or
filing with any court or administrative or governmental body (other than
periodic filings with regulatory authorities, none of which are required to be
filed as of the effective date of this Third Amendment and all of which the
Company agrees to timely file) is required in connection with the execution and
delivery of this Third Amendment or the consummation of the transactions
contemplated thereby.

(f) No Obligor has paid or agreed to pay any fees or other consideration, or
given any additional security or collateral, or shortened the maturity or
average life of any indebtedness or permanently reduced any borrowing capacity,
in each case, in connection with the obtaining of any consents or approvals in
connection with the transactions contemplated hereby including, without
limitation thereof in connection with the Amendment to German Facility, the
Amendment to RBS LC Agreement, the Amendment to 2013 Note Purchase Agreement and
the Amendment to Bank of the West Facility, other than the fees set forth in
such amendments and the payment of legal fees of counsel to the lenders and
agents under such amendments.

(g) Each Subsidiary of the Company which is a borrower or guarantor under the
Global Credit Facilities as of the date hereof is a Subsidiary Guarantor
hereunder.

 

SECTION 4. MISCELLANEOUS.

Section 4.1. Except as amended herein, all terms and provisions of the Existing
Amended and Restated Letter of Credit and Cash Draw Agreement and the Subsidiary
Guarantee Agreement and related agreements and instruments are hereby ratified,
confirmed and approved in all respects.

Section 4.2. Any and all notices, requests, certificates and other instruments
may refer to the “Amended and Restated Letter of Credit and Cash Draw Agreement”
without making specific reference to the Third Amendment, but nevertheless all
such references shall be deemed to include the Third Amendment unless the
context shall otherwise require.

 

6



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Third Amendment Agreement  

 

Section 4.3. This Third Amendment and all covenants herein contained shall be
binding upon and inure to the benefit of the respective successors and assigns
of the parties hereunder.

Section 4.4. This Third Amendment shall be governed by and construed in
accordance with New York law excluding choice-of-law principles of the law of
such State that would require the application of the laws of a jurisdiction
other than such State.

Section 4.5. The capitalized terms used in this Third Amendment shall have the
respective meanings specified in the Amended and Restated Letter of Credit and
Cash Draw Agreement unless otherwise herein defined, or the context hereof shall
otherwise require.

 

7



--------------------------------------------------------------------------------

The execution hereof by the Issuing Bank shall constitute a contract among the
Obligors and the Issuing Bank for the uses and purposes hereinabove set forth.
This Third Amendment may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

UTi WORLDWIDE INC. By  

/s/ Lance D’Amico

  Duly Authorized Signatory (acting pursuant to, and in accordance with, an
empowering resolution of the Board of Directors of UTi Worldwide Inc.)

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Third Amendment Agreement  

 

UTI (AUST) PTY LIMITED UTI BELGIUM N.V. UTI LOGISTICS N.V. UTI NETWORKS LIMITED
UTI, CANADA, INC. UTI CANADA CONTRACT LOGISTICS INC. UTI DEUTSCHLAND GMBH UTI
(HK) LIMITED UTI GLOBAL SERVICES B.V. UTI NEDERLAND B.V. UTI TECHNOLOGY SERVICES
PTE. LTD. UTI WORLDWIDE (SINGAPORE) PTE LTD SERVICIOS LOGISTICOS INTEGRADOS SLI
SA UTI IBERIA S.A. UTI WORLDWIDE (UK) LIMITED UTI INVENTORY MANAGEMENT SOLUTIONS
INC. CONCENTREK, INC. INTRANSIT, INC. MARKET TRANSPORT, LTD. SAMMONS
TRANSPORTATION, INC. UTI, UNITED STATES, INC. UTI INTEGRATED LOGISTICS, LLC
KABUSHIKI KAISHA UTI By  

/s/ Lance D’Amico

  Authorized Signatory GODDARD COMPANY LIMITED PYRAMID FREIGHT (PROPRIETARY)
LIMITED UTI INTERNATIONAL INC. By  

/s/ Lance D’Amico

  Duly Authorized Signatory (acting pursuant to, and in accordance with, an
empowering resolution of the Board of Directors of UTi Worldwide Inc.)

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Third Amendment Agreement  

 

This foregoing Third Amendment is hereby accepted and agreed to as of the date
aforesaid.

 

NEDBANK LIMITED, acting through its London Branch, as Lender and Issuing Bank By
 

/s/ JJ Vanzyl

  UK Country Head By  

/s/ Adrian Hickman

  Head of Compliance

 

[Signature Page to Third Amendment]